        Case 1:16-cv-08080-JGK Document 131-2 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MATTHEW JONES,

                         Plaintiff,                  Case No.: 1:16-cv-08080-JGK

                v.

 CITY OF NEW YORK, et al.,                           DECLARATION OF AMIR H. ALI IN
                                                     SUPPORT OF CORRECTED MOTION
                         Defendants.                 FOR ADMISSION PRO HAC VICE




       Pursuant to 28 U.S.C.§ 1746, I, AMIR H. ALI, declare as follows:

       1.        I am an attorney with the law firm of the Roderick & Solange MacArthur Justice

Center, counsel to Plaintiff Matthew Jones in the above-captioned matter.

       2.        I submit this declaration in support of my motion for admission to practice pro hac

vice in the above-captioned matter.

       3.        As shown in the Certificates of Good Standing annexed hereto, I am a member in

good standing of the Bars of the State of California and the District of Columbia.

       4.        There are no pending disciplinary proceedings against me in any State or Federal

court, nor have there ever been any such proceedings brought against me in any jurisdiction.

       5.        I have not been convicted of a felony.

       6.        I have not been censured, suspended, disbarred, or denied admission or readmission

by any court.

       7.        Wherefore I respectfully request that I be permitted to appear as counsel and

advocate pro hac vice in this case on behalf of Plaintiff Matthew Jones.

       8.        I declare under penalty of perjury that the foregoing is true and correct.
Case 1:16-cv-08080-JGK Document 131-2 Filed 08/03/20 Page 2 of 2




Executed on this 3rd day of August, 2020.

                             s/ Amir H. Ali
                             Amir H. Ali
                             RODERICK & SOLANGE MACARTHUR JUSTICE CENTER
                             777 6th Street NW
                             11th Floor
                             Washington, DC 20001
                             Telephone: (202) 869-3434
                             Fax: (202) 869-3435
                             amir.ali@macarthurjustice.org

                             Counsel for Plaintiff Matthew Jones




                                       2
